F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUL 27 2001
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                              Clerk

 CHARLES CURTIS,

                Plaintiff-Appellant,                    No. 01-1152
           v.                                          (D. Colorado)
 TRANSLOGIC CORPORATION,                           (D.C. No. 99-S-1954)

                Defendant-Appellee,

 and

 INTERNATIONAL ASSOCIATION
 OF MACHINISTS AND
 AEROSPACE WORKERS,

                Defendant.


                              ORDER AND JUDGMENT        *




Before HENRY , BRISCOE and MURPHY , Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously to honor the parties’ request for a decision on the briefs without oral




       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f). The case is therefore submitted without oral

argument.

      Proceeding pro se, the plaintiff Charles Curtis filed this action against

Translogic Corporation (“Translogic”), his former employer, alleging that it

subjected him to disciplinary action and eventually terminated his employment on

the basis of his race (African-American) in violation of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2(a)(1). Translogic filed a motion for

summary judgment, arguing that there were legitimate reasons for the disciplinary

action and the termination of employment. Translogic presented evidence of

deficiencies in Mr. Curtis’s performance as a journeyman in its Assembly

Department and evidence that, in light of these deficiencies, disciplinary action

and termination of Mr. Curtis’s employment was warranted under the company’s

quality inspection policies and procedures. Mr. Curtis did not file a response to

the summary judgment motion.

      On appeal, Mr. Curtis argues that his work performance was similar to that

of a white employee who was not terminated. He states that he “ha[s] witnesses

and signatures to back my claim of racial discrimination.” Aplt’s Br. at 3. He

thus maintains that the district court erred in granting summary judgment to

Translogic.




                                         -2-
       Mr. Curtis’s argument does not establish that the district court erred in

granting Translogic’s summary judgment motion. Although we must construe

their pleadings liberally,   see Haines v. Kerner , 404 U.S. 519, 520 (1972) (per

Curiam), pro se litigants must still follow the same rules of procedure that govern

other litigants.   See Green v. Dorrell , 969 F.2d 915, 917 (10th Cir. 1992) (noting

that pro se litigants must comply with the court’s local rules). Under Rule 56 of

the Federal Rules of Civil Procedure, a party opposing a motion for summary

judgment may not simply allege that there are disputed issues of fact; instead, he

“must set forth specific facts showing that there is a genuine issue for trial.” Fed.

R. Civ. P. 56(e). In the district court proceedings, Mr. Curtis did not set forth

such facts, and, on appeal, he merely stated that he “forgot to respond in time.”

Aplt’s Br. at 4. In light of Translogic’s evidence supporting its contention that

there were legitimate reasons for its actions against Mr. Curtis and in light of Mr.

Curtis’s failure to respond to this evidence, the district court properly granted

summary judgment to Translogic.

       We therefore AFFIRM the district court’s decision for substantially the

same reasons as set forth in its March 23, 2001, order.

                                          Entered for the Court,

                                          Robert H. Henry
                                          Circuit Judge



                                            -3-